Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on July 23, 2022 has been entered. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-6, 9-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 20130181931) in view of Jeon et al. (US 20190011974).

As to claim 1, Kinoshita discloses a pressure-sensitive vibration processing method, applied to a mobile terminal (Fig. 2) comprising an application processor (Fig. 1(1041): app control unit, [0045]: “control unit 104 constituted by using a processor such as a CPU or the like… Also, the control unit 104 includes an app control unit 1041”), a pressure sensor (Fig. 1(105): load detection unit) configured to monitor pressure ([0041]: “load detection unit 105 detects a pressure load applied on a touch face of the input unit 103 serving as the touch sensor”), and a vibration motor (Fig. 1(106): tactile sensation providing unit) configured to generate vibration ([0042]: “tactile sensation providing unit 106 vibrates, thereby providing a tactile sensation to the user's finger or the like pressing the input unit 103”), the pressure-sensitive vibration processing method comprising: 
in a case that the mobile terminal is in a first state, notifying, with the pressure sensor, the vibration motor (Fig. 1(106): tactile sensation providing unit) to generate vibration ([0042]: “tactile sensation providing unit 106 vibrates, thereby providing a tactile sensation to the user's finger or the like pressing the input unit 103”), when pressure received by the pressure sensor exceeds a threshold, wherein the first state comprises a state where the application processor is in a sleep mode ([0046]: “when there is a user's clear instruction to enter the sleep mode or when there is no operation by the user for a predetermined period, makes the input apparatus 10 enter the sleep mode. In the sleep mode, the control unit 104, for example, turns off a display of the display unit 102. Note that the display unit 102 is not the only function unit to be turned off by the control unit 104 in the sleep mode, but other function units may be turned off”, [0056]: “input apparatus 10 is in the sleep mode and the display of the display unit 102 is turned off … user is notified, through the tactile sensation (for example, the two "clicking" vibrations”); and 
in a case that the mobile terminal is in a second state, notifying, with the pressure sensor, the application processor to control the vibration motor to generate vibration, when pressure received by the pressure sensor exceeds the threshold, wherein the second state comprises a state where the application processor is in an awake mode (Fig. 4, [0052]: “the control unit 104 (app control unit 1041) controls the tactile sensation providing unit 106 to provide a tactile sensation corresponding to the standard load A (for example, one vibration) (step S106) and performs the restoring operation from the sleep mode, such as by turning on the display of the display unit 102 (step S107)”). 
Kinoshita does not explicitly teach notifying directly the motor, when pressure received by the pressure sensor exceeds a threshold, wherein the first state comprises a state where the application processor is in a sleep mode. 
Jeon teaches notifying directly the motor (Fig. 2(120): switching unit), when pressure received by the pressure sensor exceeds a threshold ([0030]: “dome sheet 112 is connected to the touchpad 110… is positioned in the touchpad 110, is pressured so as to close a switch”; Note: pressure applied to close the switch is interpreted as the pressure exceeds a threshold), wherein the first state comprises a state where the application processor (Fig. 2(130): second control unit) is in a sleep mode ([0032]: “When the second control unit 130 enters an inactive mode (sleep mode), the switching unit 120, under the control of the first control unit 150, connects an interrupt signal line output from the sensor unit 115 to the first control unit 150”, [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kinoshita’s mobile terminal by incorporating Jeon’s idea of directly notifying the motor when the application processor is in a sleep mode in order to reduce power consumption. 

As to claim 4, Kinoshita (as modified by Jeon) teach the pressure-sensitive vibration processing method according to claim 1, further comprising: 
determining whether a current state of the mobile terminal is the first state or the second state through the application processor (Kinoshita: Fig. 1, [0046]: “when there is a user's clear instruction to enter the sleep mode or when there is no operation by the user for a predetermined period, makes the input apparatus 10 enter the sleep mode”, Jeon: Fig. 2, [0032] – [0033]): 
sending first notification to the pressure sensor when the mobile terminal is in the first state, to enable the pressure sensor to notify directly the vibration motor to generate vibration when the pressure received by the pressure sensor exceeds the threshold (Kinoshita: [0046], [0056], Jeon: [0032], [0034]); and 
sending second notification to the pressure sensor when the mobile terminal is in the second state, to enable the pressure sensor to notify the application processor to control the vibration motor to generate vibration when the pressure received by the pressure sensor exceeds the threshold (Kinoshita: Fig. 1, [0042], [0052], Jeon: [0030], [0033]). 
As to claim 5, Kinoshita (as modified by Jeon) teach the pressure-sensitive vibration processing method according to claim 4, wherein 
the first state comprises one of the following states: the mobile terminal being in a screen off state, the mobile terminal being in a power saving mode, and the mobile terminal being in a sleep mode (Kinoshita: [0046], [0056], Jeon: [0032], [0034]); and 
the second state comprises at least one of: the mobile terminal being in a screen on state, and the mobile terminal receiving a voice and/or key command (Kinoshita: Fig. 1, [0042], [0052], Jeon: [0030]). 
As to claims 6 and 9-10, it is the apparatus performs the operation of claims 1 and 4-5. Please see claims 1 and 4-5 for detail analysis. 

As to claim 11, Kinoshita (as modified by Jeon) teach a mobile terminal (Kinoshita: Fig. 2) implementing the method of claim 1, comprising the application processor (Kinoshita: Fig. 1(1041): app control unit, [0045]: “control unit 104 constituted by using a processor such as a CPU or the like… Also, the control unit 104 includes an app control unit 1041”), the pressure sensor (Kinoshita: Fig. 1(105): load detection unit) configured to monitor the pressure (Kinoshita: [0041]: “load detection unit 105 detects a pressure load applied on a touch face of the input unit 103 serving as the touch sensor”), and the vibration motor (Kinoshita: Fig. 1(106): tactile sensation providing unit) configured to generate the vibration (Kinoshita: [0042]: “tactile sensation providing unit 106 vibrates, thereby providing a tactile sensation to the user's finger or the like pressing the input unit 103”), and perform steps of the pressure-sensitive vibration processing method upon receiving the pressure from user's touch (Kinoshita: [0046], [0056]). 
As to claims 14-15, it is the operation of claims 4-5. Please see claims 4-5 for detail analysis.

As to claim 16, Kinoshita (as modified by Jeon) teach the mobile terminal according to claim 15, wherein the mobile terminal is configured with a plurality of different modes including the first mode and the second mode, and is configured to implement a plurality of different methods to handle the pressure-sensitive vibration in the plurality of different modes, to thereby ensure timely responses upon need for the vibration, and to ensure that different vibrations are handled normally during system operation to avoid abnormal vibration feedback (Kinoshita: Fig. 4, [0056]). 
As to claim 17, Kinoshita (as modified by Jeon) teach the mobile terminal according to claim 16, further comprising a touch screen (Kinoshita: Fig. 1(101)) integrated with the pressure sensor (Kinoshita: (Fig. 1(105): load detection unit, [0040] – [0041], Jeon: Fig. 2, [0023], [0029]), wherein 
in the sleep mode of the mobile terminal, the pressure sensor is configured to directly notify the vibration motor without first waking up the application processor, to generate a first vibration feedback (Kinoshita: [0046], [0056], Jeon: [0032], [0034]); and 
in the second state, the pressure sensor is configured to notify the application processor to control the vibration motor to generate a plurality of different second vibration feedbacks corresponding to different commands including the voice and/or key command (Kinoshita: Fig. 1, [0042], [0052], Jeon: [0030]); 
wherein the first vibration feedback and the plurality of different second vibration feedbacks are different (Kinoshita: Fig. 4, [0056]). 
As to claim 18, Kinoshita (as modified by Jeon) teach an electronic device implementing the method of claim 1, comprising: memory (Kinoshita: Fig. 1(107)) storing instructions (Kinoshita: [0043] – [0044]); and a processor (Kinoshita: Fig. 1(104)) configured to invoke instructions stored in the memory to execute operations of the pressure-sensitive vibration processing method (Kinoshita: Fig. 1, [0042], [0045]). 
As to claim 19, Kinoshita (as modified by Jeon) teach a non-transitory computer-readable storage medium having stored thereon instructions executed by a processor (Kinoshita: Fig. 1(104)) to implement operations of the pressure-sensitive vibration processing method according to claim 1 (Kinoshita: Fig. 1, [0042], [0045]). 
As to claim 20, it is the non-transitory storage medium stores instructions for performing the function of claim 4. Please see claim 4 for detail analysis.
 
Allowable Subject Matter
6.	Claims 2-3, 7-8, and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
7.	Applicant's arguments filed July 23, 2022 have been fully considered but they are not persuasive. 
	In the 6th page of remarks, Applicant asserts that the cited references do not teach “in a case that the mobile terminal is in a first state, notifying directly, with the pressure sensor, the vibration motor to generate vibration, when pressure received by the pressure sensor exceeds a threshold, wherein the first state comprises a state where the application processor is in a sleep mode”. The Examiner respectfully disagrees to this assertion. 
Kinoshita teaches in a case that the mobile terminal is in a first state, notifying, with the pressure sensor, the vibration motor (Fig. 1(106): tactile sensation providing unit) to generate vibration ([0042]: “tactile sensation providing unit 106 vibrates, thereby providing a tactile sensation to the user's finger or the like pressing the input unit 103”), when pressure received by the pressure sensor exceeds a threshold, wherein the first state comprises a state where the application processor is in a sleep mode ([0046]: “when there is a user's clear instruction to enter the sleep mode or when there is no operation by the user for a predetermined period, makes the input apparatus 10 enter the sleep mode. In the sleep mode, the control unit 104, for example, turns off a display of the display unit 102. Note that the display unit 102 is not the only function unit to be turned off by the control unit 104 in the sleep mode, but other function units may be turned off”, [0056]: “input apparatus 10 is in the sleep mode and the display of the display unit 102 is turned off … user is notified, through the tactile sensation (for example, the two "clicking" vibrations”). 
Jeon teaches notifying directly the motor (Fig. 2(120): switching unit), when pressure received by the pressure sensor exceeds a threshold ([0030]: “dome sheet 112 is connected to the touchpad 110… is positioned in the touchpad 110, is pressured so as to close a switch”; Note: pressure applied to close the switch is interpreted as the pressure exceeds a threshold), wherein the first state comprises a state where the application processor (Fig. 2(130): second control unit) is in a sleep mode ([0032]: “When the second control unit 130 enters an inactive mode (sleep mode), the switching unit 120, under the control of the first control unit 150, connects an interrupt signal line output from the sensor unit 115 to the first control unit 150”, [0034]). 
	Note that Kinoshita clearly teaches the vibration motor (Fig. 1(106): tactile sensation providing unit) to generate vibration ([0042]: “tactile sensation providing unit 106 vibrates, thereby providing a tactile sensation to the user's finger or the like pressing the input unit 103”). Jeon reference is used to show “notifying directly the motor (Fig. 2(120): switching unit) …”. Therefore, Kinoshita in combination with Jeon teach the above limitations. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628